219 F.2d 707
Samuel Henry MERRITT, Appellant,v.UNITED STATES of America.
No. 15093.
United States Court of Appeals, Eighth Circuit.
Jan. 4, 1955.

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
Samuel Henry Merritt, pro se.


3
Harry Richards, U.S. Atty., St. Louis, Mo., and Robert C. Tucker, Asst. U.S. Atty., St. Louis, Mo., for appellee.


4
PER CUIRAM.


5
Appeal from District Court docketed and dismissed, for want of prosecution, on motion of appellee.